[Cite as Columbus Bar Assn. v. Family, ___ Ohio St.3d ___, 2022-Ohio-2507.]




                     COLUMBUS BAR ASSOCIATION v. FAMILY.
[Cite as Columbus Bar Assn. v. Family, ___ Ohio St.3d ___, 2022-Ohio-2507.]
       (No. 2021-0978—Submitted July 21, 2022—Decided July 22, 2022.)
                       ON APPLICATION FOR REINSTATEMENT.
                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Christian Manning Family, Attorney
Registration No. 0074728, last known business address in Columbus, Ohio.
        {¶ 2} The court coming now to consider its order of November 17, 2021,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent from
the practice of law for a period of 18 months, with the final 12 months stayed on
the conditions, finds that respondent has complied with that order and with the
provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that in accordance with
Gov.Bar R. V(21) and consistent with the opinion rendered herein on November
17, 2021, respondent shall serve a two-year period of monitored probation.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order relator shall file with the clerk of this court the name of the attorney who will
serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
further ordered that at the end of respondent’s probationary period, relator shall file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
                            SUPREME COURT OF OHIO




(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
       {¶ 7} For earlier case, see Columbus Bar Assn. v. Family, 167 Ohio St.3d
32, 2021-Ohio-4054, 188 N.E.3d 1042.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________




                                          2